DETAILED ACTION
Status of the Application
The status of the claims stands as follows:
Pending claims:				1-4, 8-14, 16, 17, and 19-24
Withdrawn claims: 				None
Previously cancelled claims: 		5-7, 15, and 18
Newly cancelled claims:			None	
Amended claims: 				None
New claims: 					None	
Claims currently under consideration:	1-4, 8-14, 16, 17, and 19-24
Currently rejected claims:			1-4, 8-14, 16, 17, and 19-24
Allowed claims:				None

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claims 2 and 4 are objected to because of the following informalities:  
Claims 2 and 4 contain multiple sentences.  Each claim should contain only one sentence.  See MPEP 608.01(m).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a 


Claim 22 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 22 only recites limitations previously recited in claims 1 and 19 from which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 8, and 14 are rejected under 35 U.S.C. 102(a)(1)as being anticipated by Spencer (US 2011/0256170).
Regarding claim 1, 
Regarding claim 2, Spencer teaches the invention as disclosed above in claim 1, including the algal Omega-3 polyunsaturated fatty acid is from algal cells ([0039]) selected from Chlorella, Spirulina, or Crypthecodinium ([0046]).
Regarding claim 3, Spencer teaches the invention as disclosed above in claim 1, including the algal Omega-3 polyunsaturated fatty acid is from dehydrated algal cells ([0039]).
Regarding claim 4, Spencer teaches the invention as disclosed above in claim 1, including the algal Omega-3 polyunsaturated fatty acid is from algal oil ([0039]) selected from Chlorella, Spirulina, or Crypthecodinium ([0046]).
Regarding claim 8, Spencer teaches the invention as disclosed above in claim 1, including the composition excludes polyunsaturated fatty acid from any of meat, fish, eggs, squid, and krill (Table 1, column 2 on page 11).
Regarding claim 14, Spencer teaches the invention as disclosed above in claim 1, including the animal feed comprises 0.01-60% of the composition ([0009]).

Claims 16 and 17 are rejected under 35 U.S.C. 102(a)(1)as being anticipated by Barclay (US 6,054,147).
Regarding claim 16, 
Regarding claim 17, Barclay teaches the invention as disclosed above in claim 16, including the animal meat is enriched with 64 and 71 mg Omega-3 polyunsaturated fatty acid per 100 g of animal meat (column 7, lines 21-22).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims 9-11, 13, and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Spencer (US 2011/0256170).
Regarding claim 9, Spencer teaches the invention as disclosed above in claim 1, including the composition further comprises fish Omega-3 polyunsaturated fatty acid ([0039]).  Spencer does not specifically teach an amount of fish Omega-3 to include in a composition with algal Omega-3, but it does teach an amount of fish Omega-3 in a separate composition to be 4.34% (corresponding to EPA content of 2.61% and DHA content of 1.73% in the supplement) (Table 2, column 3 on page 12), which approaches the claimed amount.  A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). See MPEP 2144.05.I.  A skilled practitioner would readily recognize that the amounts of Omega-3 from algal and fish sources disclosed in the separate compositions of Table 2 can be incorporated into a single composition since Spencer discloses Omega-3 from algal and non-algal sources may be used in a single composition as long as the amount of Omega-3 in the overall animal feed is 0.01-90% ([0053]), which renders the claimed fish Omega-3 amount obvious. 
Regarding claim 10, 
Regarding claim 11, Spencer teaches the invention as disclosed above in claim 9, including the fish Omega-3 polyunsaturated fatty acid is from a fish oil ([0039]).
Regarding claim 13, Spencer teaches the invention as disclosed above in claim 1, including the composition further comprises an antioxidant selected from ascorbic acid, tocopherol extracts, butylated hydroxyl toluene, butylated hydroxyanisole, and combinations thereof ([0044]).  Although Spencer does not specifically disclose the amount of the antioxidant to be 0.5-5.0%, it is noted that as the amount of antioxidant is a variable that will be modified, among others, by accounting for product formulation, shipping conditions, packaging methods, and desired shelf life ([0044]), the amount of antioxidant would have been considered a result effective variable by one having ordinary skill in the art before the effective filing date of the invention.  As such, without showing unexpected results, the claimed amount of antioxidant cannot be considered critical.  Accordingly, one of ordinary skill in the art before the effective filing date of the invention would have optimized, by routine experimentation, the amount of antioxidant in the composition of Spencer to obtain the desired product formulation, shipping conditions, packaging methods, and shelf life (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.). 
Regarding claim 19, Spencer teaches the invention as disclosed above in claim 1, including the composition further comprises a non-algal source of Omega-3 such as linseed (corresponding to flaxseed) ([0039]) wherein the total amount of Omega-3 from algal and non-algal sources in the animal feed is 0.01-90% ([0053]).  Spencer also teaches a composition comprises 21.93% algal Omega-3 polyunsaturated fatty acid (corresponding to 0.99% EPA and 20.94% DHA content from algae) (Table 2 on page 12).  Since the omega-3 fatty acids may be from combinations of sources ([0039]) and the total amount of omega-3 may be up to 90% ([0053]), combining algal and non-algal sources of omega-3 in equal amounts would be obvious, which renders an amount of 45% linseed oil obvious. 
 Regarding claim 20, Spencer teaches the invention as disclosed above in claim 19, including the linseed Omega-3 polyunsaturated fatty acid is from ground linseed ([0049]).
Regarding claim 21, 
Regarding claim 22, Spencer teaches the invention as disclosed above in claim 19, including the composition comprises a non-algal source of Omega-3 such as linseed (corresponding to flaxseed) ([0039]) wherein the total amount of Omega-3 from algal and non-algal sources in the animal feed is 0.01-90% ([0053]).  Spencer also exemplifies a composition comprising 21.93% algal Omega-3 polyunsaturated fatty acid (Table 2 on page 12), which falls within the claimed range.  Since the omega-3 fatty acids may be from combinations of sources ([0039]) and the total amount of omega-3 may be up to 90% ([0053]), combining algal and non-algal sources of omega-3 in equal amounts would be obvious, which renders an amount of 45% linseed oil obvious.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Spencer (US 2011/0256170) as applied to claim 11, in view of Dalziel (US 2006/0068019).
Regarding claim 12, Spencer teaches the invention as disclosed above in claim 11, including encapsulating the Omega-3 fatty acid oils in protein or any other substance known in the art to prevent oxidation ([0055]).  It does not teach the encapsulation material to be gelatin, cellulose, or starch.
However, Dalziel teaches coating Omega-3 fatty acids such as those from fish oil ([0005]) with starch, gelatin, or cellulose ([0074]) to prevent oxidation ([0008]), wherein the encapsulated particle can be incorporated into animal feed (Abstract).
It would have been obvious for a person of ordinary skill in the art to have modified the composition of Spencer to include fish oil encapsulated with gelatin, starch, or cellulose .

Claims 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Barclay (US 6,054,147) in view of Spencer (US 2011/0256170). 
Regarding claim 23, Barclay teaches a method for enriching meat of an animal with Omega-3 polyunsaturated fatty acids, comprising administering the animal an effective amount of an animal feed (column 1, lines 13-16), wherein the composition comprises 17.5% Omega-3 polyunsaturated fatty acid (corresponding to DHA) (column 7, lines 3-4).  It also discloses that linseed can be included in the composition (column 5, lines 18-19), but does not disclose an amount of linseed to be included in the composition.
However, Spencer teaches an animal feed comprising an Omega-3 polyunsaturated fatty acid composition ([0045]), wherein the composition comprises a mixture of Omega-3 from algal and non-algal sources ([0039]) wherein the overall content of Omega-3 in the overall animal feed is 0.01-90% ([0053]).  Spencer also teaches a composition to comprise 21.93% algal Omega-3 polyunsaturated fatty acid (corresponding to 0.99% EPA and 20.94% DHA content from algae) (Table 2 on page 12), which falls within the claimed range of algal Omega-3.  Spencer discloses that the non-algal source of Omega-3 is linseed (corresponding to flaxseed) ([0039]).  Since the omega-3 fatty acids may be from combinations of sources ([0039]) and the total amount of omega-3 may be up to 90% ([0053]), combining algal and non-algal sources of omega-3 in equal amounts 
Regarding claim 24, Barclay teaches the invention as disclosed above in claim 23, including the animal meat is enriched with 64 and 71 mg Omega-3 polyunsaturated fatty acid per 100 g of animal meat due to the inclusion of DHA from algae (column 7, lines 21-22).  Although the amount of enrichment is due to a composition solely comprising algae as the Omega-3 source, it is presumable that the addition of Omega-3 from a linseed source into the composition would increase the amount of enrichment of the animal meat.  Since the amount of enrichment due to solely algae already lies within the range, an increased enrichment amount would still lie within the claimed range, rendering it obvious. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 16 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of co-pending U.S. Application No. 16/314,105 in view of Spencer (US 2011/0256170).  This is a provisional nonstatutory double patenting rejection.
Regarding instant claim 16, co-pending claim 1 requires all the limitations of instant claim 16, except that the composition comprises 5-60% algal Omega-3 polyunsaturated fatty acid.  However, since co-pending claim 1 does not require any amount of Omega-3 polyunsaturated fatty acid in the composition, the composition of co-pending claim 1 can comprise an amount up to 100% of the Omega-3 polyunsaturated fatty acid.  Co-pending claim 1 also does not require the source of Omega-3 fatty acids to be algae; however, absent the requirement of any particular source, the disclosure of an algal source of the fatty acids renders the claimed method obvious when the co-pending claim is considered together with the disclosure of Spencer ([0008]).

Claim 23 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Application No. 16/314,105.  Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding instant claim 23, co-pending claim 1 requires all the limitations of instant claim 16, except that the composition comprises 5-60% algal Omega-3 polyunsaturated 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly Kershaw whose telephone number is (571)272-2847.  The examiner can normally be reached on Monday - Thursday 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        

/KELLY P KERSHAW/Examiner, Art Unit 1791